Name: Commission Regulation (EEC) No 2287/92 of 5 August 1992 amending Regulation (EEC) No 1301/92 increasing to 1 200 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 221 /10 Official Journal of the European Communities 6. 8 . 92 COMMISSION REGULATION (EEC) No 2287/92 of 5 August 1992 amending Regulation (EEC) No 1301/92 increasing to 1 200 000 tonnes the quantity of bread-making wheat held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 1301 /92 0, as last amended by Regulation (EEC) No 2096/92 (6), opened a standing invitation to tender for the export of 1 000 000 tonnes of bread-making wheat held by the German intervention agency ; whereas, in a communica ­ tion of 30 July 1992, Germany informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the German intervention agency for which a standing invita ­ tion to tender for export has been opened should be increased to 1 200 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1301 /92 must therefore be amended : HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1301 /92 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 200 000 tonnes of bread-making wheat to be exported to all third countries. 2. The regions in which the 1 200 000 tonnes of bread-making wheat are stored are stated in Annex I to this Regulation.' Article 2 Annex I to Regulation (EEC) No 1301 /92 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . U. 1975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 288, 18 . 10 . 1991 , p. 21 . O OJ No L 139, 22. 5. 1992, p. 24. I6) OJ No L 210, 25. 7. 1992, p. 12 . 6 . 8 . 92 Official Journal of the European Communities No L 221 /11 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 260 880 Lower Saxony/Bremen 257 026 North-Rhine Westphalia 129 420 Hesse 30 158 Rheinland-Palatinate 38 743 Baden-WÃ ¼rttemberg 35 616 Bavaria 219 002 Berlin/Brandenburg 27 495 Mecklenburg-Upper Pomerania 41 090 Saxony 14 041 Saxony-Anhalt 105 820 ThÃ ¼ringia 35 639 Saarland 5 000'